                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

GREGORY MARBURY,                           )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )     CASE NO.: 3:18-cv-722-GMB
                                           )
SCHUSTER ENTERPRISES, INC.,                )     (wo)
d/b/a BURGER KING,                         )
                                           )
       Defendant.                          )

                                           ORDER

       This cause is before the court on a Stipulation of Dismissal with Prejudice. Doc. 21.

The parties have consented to the jurisdiction of a Magistrate Judge pursuant to 28 U.S.C.

§ 636(c). Doc. 17 & 18. In light of the joint Stipulation, it is hereby ORDERED that this

action is dismissed with prejudice.

       Each party to bear its own costs.

       DONE this 9th day of January, 2019.
